  Case 6:18-cv-01048-GAP-TBS Document 60 Filed 04/10/19 Page 1 of 6 PageID 356




                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION

  STARSTONE NATIONAL INSURANCE
  COMPANY,

           Plaintiff,

  v.
                                                                     CASE NO.: 6:18-cv-1048-ORL-31-TBS
  POLYNESIAN INN, LLC d/b/a DAYS INN
  OF KISSIMMEE; ANDREW JAMES
  BICKFORD; and JANE DOE, as Personal
  Representative of the Estate of ZACKERY
  RYAN GANOE,

           Defendants.

       PLAINTIFF'S RENEWED MOTION FOR A CLERK'S DEFAULT AGAINST JANE
       DOE, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF ZACKERY RYAN
                                  GANOE

           Plaintiff, STARSTONE NATIONAL INSURANCE COMPANY ("Plaintiff" or

  "StarStone"), pursuant to Federal Rule of Civil Procedure 55, renews its Motion for a Clerk's

  Default against Defendant, JANE DOE, as Personal Representative of THE ESTATE OF

  ZACKERY RYAN GANOE and in support thereof states as follows:

           1.        On July 2, 2018, Plaintiff filed its Complaint for declaratory relief against

  POLYNESIAN INN, LLC d/b/a DAYS INN OF KISSIMMEE, ANDREW JAMES BICKFORD,

  and Ganoe. See [D.E. 1].

           2.        In the Complaint, Plaintiff seeks a determination that no coverage exists under the

  StarStone Policy at issue with respect to the claims arising out of the subject incident at the Days

  Inn of Kissimmee on or about April 11, 2017. See [D.E. 1].




FOWLER WHITE BURNETT P.A. • ONE FINANCIAL PLAZA, SUITE 2100, 100 SOUTHEAST THIRD AVENUE, FORT LAUDERDALE, FL 33394• (954) 377-8100
  Case 6:18-cv-01048-GAP-TBS Document 60 Filed 04/10/19 Page 2 of 6 PageID 357
                                                                            CASE NO. 6:18-cv-1048-ORL-31-TBS



           3.         When Starstone initially filed its Complaint, the Estate of Zackery Ganoe was in

  the process of being established and the personal representative of the Estate had not been named.

  See [DE 1] at ¶12. Starstone accordingly sued Jane Doe,1 as Personal Representative of the Estate

  of Ganoe. See id.

           4.         Starstone monitored the probate proceedings and obtained extensions of time from

  this Honorable Court in order to have the Estate served because the personal representative had

  not yet been named. See [DE 26]; [DE 27]; [DE 42]; [DE 43]. Starstone had through January 29,

  2019 to serve the Estate. See [DE 43].

           5.        In December of 2018, Starstone became aware that Jeremy Ganoe was appointed

  Personal Representative of the Estate of Ganoe. See Order Appointing Personal Representative,

  attached heretofore as Exhibit "A;" Letters of Administration, attached heretofore as Exhibit "B."

           6.         Starstone obtained information that Jeremy Ganoe resided at 612 Morgantown

  Street, Point Marion, PA 15474 from: 1) probate counsel for the Estate; and 2) an accurint report.

  See redacted accurint report2, attached heretofore as Exhibit "C."

           7.        Starstone served the Jeremy Ganoe via co-habitant that was over the age of 15, who

  coincidentally is also named Zackery Ganoe.3 See [DE 58]; see also return of service on Jeremy

  Ganoe [DE 56].




           1
           Jane Doe because Starstone believed the personal representative of the Estate would be
  the decedent's mother.
           2
               The accurint report has been redacted to display only the address summary.
           3
               Upon information and belief, this is the decedent's uncle.



                                                              -2-
FOWLER WHITE BURNETT P.A. • ONE FINANCIAL PLAZA, SUITE 2100, 100 SOUTHEAST THIRD AVENUE, FORT LAUDERDALE, FL 33394• (954) 377-8100
  Case 6:18-cv-01048-GAP-TBS Document 60 Filed 04/10/19 Page 3 of 6 PageID 358
                                                                            CASE NO. 6:18-cv-1048-ORL-31-TBS



           8.         Starstone initially moved for a Clerk's Default against the Estate [DE 58] but same

  was denied [DE 59] as this Court did not have information concerning the identity and residence

  of the Personal Representative of the Estate. See [DE 59] at 2.

           9.        In its renewed Motion for Clerk's Default against the Estate, Starstone provides this

  Honorable Court with said information. See supra at ¶¶5-6.

           10.       Pursuant to Federal Rule of Civil Procedure 4(e), an individual within the judicial

  district of the United States may be served by, inter alia, following the applicable state law rules

  of civil procedure, or by delivering a copy of the summons and complaint to the individual

  personally. FED. R. CIV. P. 4(e).

           11.       Pursuant to Florida Statute 48.031, personal service is effected by:

                     service of original process is made by delivering a copy of it to the
                     person to be served with a copy of the complaint, petition, or other
                     initial pleading or paper or by leaving the copies at his or her usual
                     place of abode with any person residing therein who is 15 years of
                     age or older and informing the person of their contents. Minors who
                     are or have been married shall be served as provided in this section.

  FLA. STAT. §48.031(1)(a) (emphasis added).

           12.       Starstone properly served the Complaint on the Estate, at 612 Morgantown Street,

  Point Marion, PA 15474 on January 29, 2019. See Return of Service on Defendant Estate [D.E.

  56].

           13.       Pursuant to Federal Rule of Civil Procedure 12(a)(1)(A), the Estate's response to

  the Complaint was due on February 19, 2019. FED. R. CIV. P. 12(a)(1)(A).

           14.       To date, Defendant Ganoe has failed to plead, file a responsive pleading to, or

  otherwise defend against Starstone's Complaint.




                                                              -3-
FOWLER WHITE BURNETT P.A. • ONE FINANCIAL PLAZA, SUITE 2100, 100 SOUTHEAST THIRD AVENUE, FORT LAUDERDALE, FL 33394• (954) 377-8100
  Case 6:18-cv-01048-GAP-TBS Document 60 Filed 04/10/19 Page 4 of 6 PageID 359
                                                                            CASE NO. 6:18-cv-1048-ORL-31-TBS



           15.       Accordingly, Plaintiff applies to the Clerk for an entry of a default, against the

  Defendant Estate, pursuant to Federal Rule of Civil Procedure 55(a).

           WHEREFORE, Plaintiff, STARSTONE NATIONAL INSURANCE COMPANY,

  respectfully requests this Motion for Default be granted and a Clerk's Default be entered against

  Defendant Ganoe.

                                                          Respectfully submitted,


                                                          s/Viviana A. Loshak
                                                          Rory Eric Jurman
                                                          Fla. Bar No. 194646
                                                          Email: rjurman@fowler-white.com

                                                          Viviana Arango Loshak
                                                          Fla. Bar No. 84869
                                                          Email: vloshak@fowler-white.com

                                                          Ashley N. Flynn
                                                          Fla. Bar No. 124995
                                                          Email: aflynn@fowler-white.com

                                                          FOWLER WHITE BURNETT, P.A.
                                                          One Financial Plaza, Suite 2100
                                                          100 Southeast Third Avenue
                                                          Fort Lauderdale, Florida 33394
                                                          Telephone: (954) 377-8100
                                                          Facsimile: (954) 377-8101




                                                              -4-
FOWLER WHITE BURNETT P.A. • ONE FINANCIAL PLAZA, SUITE 2100, 100 SOUTHEAST THIRD AVENUE, FORT LAUDERDALE, FL 33394• (954) 377-8100
  Case 6:18-cv-01048-GAP-TBS Document 60 Filed 04/10/19 Page 5 of 6 PageID 360
                                                                            CASE NO. 6:18-cv-1048-ORL-31-TBS



                                           CERTIFICATE OF SERVICE

           I hereby certify that on April 10, 2019, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record on the attached Service List in the manner specified, either

  via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                                                s/ Rory Eric Jurman
                                                                Rory Eric Jurman




                                                              -5-
FOWLER WHITE BURNETT P.A. • ONE FINANCIAL PLAZA, SUITE 2100, 100 SOUTHEAST THIRD AVENUE, FORT LAUDERDALE, FL 33394• (954) 377-8100
  Case 6:18-cv-01048-GAP-TBS Document 60 Filed 04/10/19 Page 6 of 6 PageID 361
                                                                            CASE NO. 6:18-cv-1048-ORL-31-TBS



                                                     SERVICE LIST

                                       CASE NO. 6:18-cv-1048-ORL-31-TBS

   Scott Busby, Esq,                                              Todd R. Falzone, Esq.
   Busby, Negin Attorneys at Law                                  Karina D. Rodrigues, Esq.
   8200 Roberts Drive                                             Kelley Uustal, PLC
   Suite 201                                                      Kelley Uustal Courthouse Law Plaza
   Atlanta, GA 30350                                              700 SE 3rd Avenue, Suite 300
   E-Mail: busby@busbynegin.com                                   Fort Lauderdale, FL 33316
   Telephone: (470) 275-3042                                      E-Mail: trf@kulegal.com
   Attorney for Andrew James Bickford                             kdr@kulegal.com
                                                                  Telephone: (954) 522-6601
                                                                  Facsimile: (954) 522-6608
                                                                  Attorney for Counsel for Andrew Bickford

   Mark A. Nation, Esq.
   Gregory Smartwood, Esq.
   The Nation Law Firm
   570 Crown Oak Centre Drive
   Longwood, FL 32750
   E-Mail: mnation@nationlaw.com
   gswartwood@nationlaw.com
   Telephone: (407) 337-1104
   Facsimile: (407) 339-1118
   Attorney for Polynesian Inn, LLC DBA
   Days Inn of Kissimmee




                                                              -6-
FOWLER WHITE BURNETT P.A. • ONE FINANCIAL PLAZA, SUITE 2100, 100 SOUTHEAST THIRD AVENUE, FORT LAUDERDALE, FL 33394• (954) 377-8100
